tcmemo_1997_279 united_states tax_court don c and judy montgomery petitioners v commissioner of internal revenue respondent docket no filed date don c montgomery and judy montgomery pro sese cathleen a jones for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in additions to and penalty on petitioners' income_tax for the years in issue additions to tax penalty year deficiency sec_6653 sec_6661 sec_6662 dollar_figure dollar_figure dollar_figure -- unless stated otherwise all section references are to the -- -- big_number dollar_figure -- -- -- internal_revenue_code as in effect for the years in issue after concessions the issues remaining for decision are whether petitioners realized unreported income from their activities in connection with their son-in-law's wholly owned corporation whether petitioners are liable for the addition_to_tax for negligence prescribed by sec_6653 with respect to their return whether petitioners are liable for the addition_to_tax for substantial_understatement of liability prescribed by sec_6661 with respect to their return and whether petitioners are liable for the accuracy-related_penalty prescribed by sec_6662 with respect to their return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulation of facts and exhibits attached to each are incorporated herein by this reference petitioners are husband and wife who filed a joint federal_income_tax return for each of the years in issue at the time they filed their joint petition in this case petitioners resided in oklahoma city oklahoma all references to petitioner in this opinion are to mr don c montgomery background in petitioners' son-in-law mr tom petty was engaged in the fuel transportation business mr petty owned a tractor-trailer suitable for hauling fuel which he leased to an organization in houston texas referred to as petroleum wholesale in mr petty and petitioner decided to enter the fuel transportation business together they formed a company called pet-don to facilitate that activity pet-don's original capital consisted of one tractor-trailer which was contributed by petitioner when mr petty terminated his lease agreement with petroleum wholesale he also contributed his tractor- trailer to pet-don in date mr petty purchased all of the outstanding capital stock of a going concern called h b transport inc h b h b's primary business activity consisted of transporting fuel for unrelated parties mr petty hired a former employee of h b to manage the company's operations in oklahoma city ill feelings soon developed between mr petty and h b's previous owner who mr petty felt had failed to honor an agreement to hire h b to transport freight mr petty also grew distrustful of h b's manager who he felt was closely associated with the previous owner because of this mr petty asked petitioner to oversee the disbursement of h b's funds petitioner agreed and in date he began to perform administrative and supervisory services for h b including writing and signing checks drawn on h b's bank accounts petitioner never formally received a salary or other compensation_for the services he provided to h b h b's primary checking account was with the first interstate bank of oklahoma first interstate both petitioner and mr petty were authorized to sign checks drawn on this account there was a second checking account in h b's name at community bank petitioner was the only person authorized to withdraw funds from this account petitioner judy montgomery was an officer of community bank during the years in issue petitioner's former sister-in-law ms ann mackall also performed services for h b during the years in issue ms mackall worked in h b's office performing basic bookkeeping and administrative functions ms mackall never formally received a salary or other compensation_for her services to h b h b's bookkeeping system involved the use of a pegboard ledger a sheet of checks held in place over a permanent ledger by means of pegs along the left side of a board information written on a check was transferred to the ledger by means of carbon paper attached to the back of the check the ledger contained a column in which to enter deposits a column in which to enter the current balance in the account and a column in which ms mackall or petitioner would sometimes enter comments about the purposes for which checks were issued during the period in issue the dollar amounts of checks drawn on the first interstate account are often greater than the current balance shown in the ledger in addition there is no current balance shown for some periods thus checks would often be drawn despite an apparent balance of zero in the account only to have a sufficient balance entered later without explanation approximately once every month mr petty or his mother ms melba petty would travel to oklahoma city to collect the bank statements and canceled checks h b's drivers sometimes obtained fuel for their tractors from a tank located on the site where the tractors were parked on other occasions the drivers would purchase fuel from unrelated third parties using cash provided by h b h b's drivers also needed to keep cash on hand in case a tractor-trailer required repairs while away from h b's shop h b required considerable quantities of cash to pur- chase fuel on behalf of its customers fuel distributors generally do not accept checks in payment for fuel unless the purchaser is well known to the distributor therefore h b was required to pay for the fuel it transported with cash or cashier's checks h b would often use its own funds to purchase the fuel it transported on behalf of its customers h b would then receive reimbursement when it delivered the fuel to the customer on several occasions during the years in issue h b transported fuel for a company called trans state pavers inc trans state trans state was an unrelated corpora- tion apparently owned by mr bob white h b typically purchased the fuel that it transported for trans state from jordan distributors h b generally used cashier's checks to pay for the fuel it purchased from jordan distributors trans state would then pay h b's driver for the fuel by giving the driver either cash or a cashier's check at the time the driver delivered the fuel the driver would give the cash or cashier's check received from trans state to petitioner in total the amount of money petitioner received from trans state was equal to or exceeded the amount of the cashier's checks he gave to jordan distributors from h b's funds there were no deposits of cash or cashier's checks from trans state into h b's first interstate account during the years in issue sometime during the period in issue petitioner learned that the federal government was soliciting bids for a contract to haul fuel for the u s department of defense petitioner caused h b to submit a bid for the contract h b was awarded the contract and began hauling fuel for the department of defense after h b completed the contract on or about date the u s government issued a check payable to h b in the amount of dollar_figure for h b's work under the contract in date mr petty moved to oklahoma city and assumed control of h b's operations at that time petitioner and ms mackall stopped providing services to the company and neither of them has had any involvement with h b since then lincoln mark vii automobile from to the time of trial petitioner was in possession of a lincoln mark vii automobile although the title to the automobile lists pet-don as owner it lists petitioners' residence as the owner's address both petitioner and mr petty were present at the time the automobile was purchased mr petty made a cash downpayment and the remainder of the purchase_price was financed by the proceeds of a loan from community bank because pet-don did not have sufficient credit to support the loan petitioners cosigned the financing agreement in their individual capacities petitioner used the lincoln mark vii as his personal vehicle at all times between the date of purchase and the date of trial during petitioner signed six checks totaling dollar_figure that were drawn on h b's first interstate account and made payable to community bank these checks are as follows date check no amount payee n a1 n a total 1not available dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure community bank community bank community bank community bank community bank community bank each of these checks bears a notation stating that it was issued as payment for petitioner's company car a notation on the pegboard ledger for check no also states car payment these checks represent monthly payments on the loan used to finance the purchase of the lincoln mark vii petitioner signed three additional checks during that were drawn on h b's first interstate account in payment of miscellaneous expenses relating to the lincoln mark vii these checks are as follows date total check no amount payee dollar_figure don montgomery don montgomery first interstate these checks were used to purchase such items as fuel tires maintenance service and repairs for the lincoln mark vii during petitioner signed four checks totaling dollar_figure that were drawn on h b's first interstate account and made payable to community bank these checks are as follows date total check no n a amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee community bank community bank community bank community bank notations on all but one of these checks state that they were issued as payment for petitioner's company car h b's pegboard ledger also bears a notation for each of these checks stating car payment these checks also represent monthly payments on the loan used to finance the purchase of the lincoln mark vii on date petitioner signed check no in the amount of dollar_figure that was drawn on h b's first interstate account and made payable to alexander strunk this check bears the notation insurance - co cars this check was used to purchase insurance for petitioner's lincoln mark vii sometime in date petitioner signed check no in the amount of dollar_figure that was drawn on h b's first interstate account and made payable to first interstate a notation on the front of the check states tires repairs company vehicle this check was also used to pay expenses relating to the lincoln mark vii sometime after date petitioner endorsed the check issued by the u s government to h b in the amount of dollar_figure for the work done by h b under its contract to transport fuel for the department of defense petitioner deposited the check into h b's checking account at community bank petitioner then used the proceeds of the check to pay the outstanding balance of the loan used to purchase the lincoln mark vii petitioner had no authority to deposit this check into the community bank account or to apply the proceeds to the automobile loan converted payments from trans state pavers during petitioner signed four checks in the aggregate amount of dollar_figure that were drawn on h b's first interstate account and made payable to first interstate petitioner used the proceeds of each of these checks to purchase a cashier's check these checks and the cashier's checks that were purchased are as follows date total check no amount amount of cashier's check n a n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure each of the cashier's checks was made payable to jordan distributor and lists trans state as remitter petitioner purchased three additional cashier's checks payable to jordan distributors during with checks totaling dollar_figure that petitioner drew on h b's first interstate account and made payable to cash the amount of these checks and the cashier's checks that were purchased are as follows date check no n a total n a amount dollar_figure big_number big_number big_number amount of cashier's check dollar_figure big_number big_number big_number none of the cashier's checks purchased in the manner described above bears any notation indicating the purpose for which it was issued the back of each check bears the statement cashier's check issued in lieu of the check payable to the same payee we find that each of these cashier's checks was used to pay jordan distributors for the cost of fuel that h b transported for trans state the difference if any between the amount of each check and the amount of the corresponding cashier's check represents a fee charged by first interstate for issuing the cashier's check each time trans state received a shipment of fuel from h b its representative would pay h b's driver for the fuel with either cash or a cashier's check the h b driver receiving the cash or cashier's check would then deliver the funds to petitioner in total the amount of money petitioner received from trans state was equal to or exceeded the amount of money h b paid to jordan distributors for the fuel as reflected by the cashier's checks summarized above petitioner did not deposit any of the money he received from trans state into h b's account at first interstate wholesale fuels inc in petitioner and several other individuals formed a corporation called wholesale fuels inc wholesale fuels petitioner intended wholesale fuels to operate as a jobber for pet-don mr petty and mr james jordan each contributed dollar_figure as capital to the corporation the original shareholders were petitioner mr jordan h t jordan and mr frank g mcguire there is no evidence in the record that mr petty held any stock in wholesale fuels at any time during the years in issue on date a bank account was opened in the name of wholesale fuels at founders bank in oklahoma city oklahoma both petitioner and mr petty were authorized to sign checks drawn on this account on date petitioner filed with respondent on behalf of wholesale fuels form_637 registration for tax-free transactions under chapter sec_31 sec_32 and sec_38 of the internal_revenue_code petitioner signed the form as president of wholesale fuels stating that the company was a wholesale_distributor in the business of purchasing and selling heating oil the form bears a handwritten notation stating that it was revoked on date sometime prior to date mr jordan h t jordan and mr mcguire decided to withdraw from wholesale fuels mr petty thereafter repaid mr jordan the dollar_figure he had contributed to the corporation the record does not disclose whether mr mcguire or h t jordan had contributed any capital to the corporation or whether they were repaid for any such contribution on date petitioner prepared but did not send a letter to the internal_revenue_service stating that he was the sole shareholder of wholesale fuels that mr jordan h t jordan and mr mcguire were no longer shareholders and that the corporation was electing small_business_corporation status under subchapter_s of the internal_revenue_code wholesale fuels never conducted any business activity and never filed a federal_income_tax return however the company did maintain its checking account at founders bank mr petty periodically used the funds in this account to pay expenses_incurred on behalf of h b on date petitioner signed check no drawn on h b's first interstate account and made payable to wholesale fuels inc in the amount of dollar_figure neither the check nor h b's pegboard ledger bears any notation of the purpose for this check the proceeds of the check were deposited into the wholesale fuels account at founders bank deposit into h b's community bank account on date petitioner signed check no in the amount of dollar_figure that was drawn on h b's first interstate account and made payable to community bank the proceeds of this check were later deposited into h b's account at community bank although there is no notation on the check itself a note attached to the check written by ms melba petty states don says travel expense repairs note deposited in h b acct 1st com bank miscellaneous items on date petitioner signed check no in the amount of dollar_figure that was drawn on h b's first interstate account and made payable to first interstate a notation on the back of the check states that a cashier's check was issued in lieu of the check the front of the check also bears a notation stating insurance a nota- tion in the space on the pegboard ledger corresponding to this check states rockport oil insurance on date first interstate issued a cashier's check payable to the oklahoma automobile insurance plan for dollar_figure petitioner purchased this cashier's check with a portion of the proceeds of check no the record does not disclose the reason for the dollar_figure difference between check no and the cashier's check the record is also silent as to the nature of the insurance purchased on date petitioner signed check no in the amount of dollar_figure that was drawn on h b's first interstate account and made payable to cash petitioner used the proceeds of this check to purchase a cashier's check the record does not disclose to whom this cashier's check was payable to whom it was remitted or the purpose for which the proceeds were used also during petitioner signed checks in the aggregate amount of dollar_figure that were drawn on h b's first interstate account and made payable to cash these checks are as follows date check no amount payee n a n a total n a n a n a n a n a n a n a n a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cash cash cash cash cash cash cash cash cash cash cash cash cash cash cash cash cash some of the above checks bear notations stating that they were used to pay travel or other expenses the pegboard ledger sheet also contains notations for some of these checks stating that they were used to pay travel and other expenses_incurred on behalf of h b during six checks were drawn on h b's first interstate account and made payable to petitioner these checks total dollar_figure and are as follows date total check no amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payee don montgomery don montgomery don montgomery don montgomery don montgomery don montgomery check nos and bear notations stating that they were issued to pay for travel_expenses check nos and bear notations stating that they were issued to pay for expenses check no was signed by both petitioner and a mr moore check no was signed by mr petty during petitioner signed two additional checks in the total amount of dollar_figure that were drawn on h b's first interstate account and made payable to cash these checks are as follows date total check no amount dollar_figure big_number big_number payee cash cash check no bears a notation stating that it was issued as repayment to ms mackall for a previous cash deposit a notation on the pegboard ledger for this check states repay money dep for sw comm check no bears a notation stating that it was issued as repayment to wholesale fuels there is no entry on the pegboard ledger for check no also during petitioner signed two checks in the total amount of dollar_figure that were drawn on h b's first interstate account and made payable to first interstate these checks are as follows date total check no amount dollar_figure big_number big_number payee 1st interstate 1st interstate neither of these checks bears any notation and the peg board ledger sheet on which these checks should appear was not introduced into evidence opinion at the outset we note that respondent concedes part or all of four of the adjustments determined in the notice_of_deficiency first with respect to the adjustment increasing petitioners' income on the ground that petitioner realized unreported income from h b of dollar_figure in and dollar_figure in respondent concedes dollar_figure of the unreported income in and dollar_figure in second respondent concedes the full amount of the adjustment charging petitioner with unreported rental income of dollar_figure in and dollar_figure in third respondent concedes as incorrect the adjustment disallowing petitioners' capital_loss deductions of dollar_figure per year in and and dollar_figure in finally respondent concedes the additions to tax and penalties attributable to each of these conceded items as a result of respondent's concessions there is no deficiency for in their post-trial briefs petitioners argue that respondent's determination that petitioner received unreported income from h b is inherently arbitrary and excessive on its face petitioners argue that respondent's determination is therefore not entitled to the presumption of correctness and respondent bears the burden of proving that the petitioners had unreported income generally a taxpayer bears the burden of proving that the commissioner's determination_of_a_deficiency is erroneous see rule a all rule references are to the tax_court rules_of_practice and procedure however in a case such as this in which the commissioner determines that a taxpayer realized unreported income the commissioner must provide a minimal evidentiary foundation for the deficiency determination before the presumption of correctness attaches to it see 937_f2d_1548 10th cir affg tcmemo_1989_552 596_f2d_358 9th cir revg 67_tc_672 377_f2d_65 9th cir revg tcmemo_1964_223 estate of dickerson v commissioner tcmemo_1997_165 siebert v commissioner tcmemo_1997_6 senter v commissioner tcmemo_1995_ on rare occasions when such a minimal evidentiary foundation for the deficiency determination is not present this and other courts have not given effect to the presumption of correctness and have shifted the burden of going forward with the evidence from the taxpayer to the commissioner on the ground that the notice_of_deficiency is arbitrary ie without rational foundation in fact or excessive see 649_f2d_152 2d cir affg in part revg in part and remanding 74_tc_260 weimerskirch v commissioner supra 83_tc_269 73_tc_394 this is not such a case in this case there is ample evidence linking petitioner to the funds which form the basis of the deficiency petitioner controlled and signed checks drawn on h b's bank accounts at first interstate and community bank and h b's drivers gave petitioner the cash and cashier's checks they received from trans state thus we find no basis to conclude that the notice_of_deficiency is arbitrary or without foundation accordingly petitioners bear the burden of proving that respondent's determinations are erroneous see rule a the principal issue in this case is whether petitioner realized unreported income from his activities in connection with h b a taxpayer does not realize income by acting as a mere conduit for the transfer of funds on behalf of another see 44_tc_96 38_tc_1003 5_tc_691 drew v commissioner tcmemo_1972_40 however when a tax- payer acquires earnings lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition then he has realized income 366_us_213 see also 91_tc_273 thus we must determine whether petitioner used the funds he withdrew from h b's bank accounts for h b's benefit or whether he converted those funds to his personal_use lincoln mark vii automobile during and petitioner signed checks drawn on h b's first interstate account and made payable to community bank totaling dollar_figure and dollar_figure respec- tively these checks represent payments on the loan used to purchase the lincoln mark vii in petitioner signed two additional checks drawn on h b's first interstate account and made payable to himself in the total amount of dollar_figure and one made payable to first interstate in the amount of dollar_figure during respondent's examination petitioner told the revenue_agent that the proceeds of these checks were used to pay expenses relating to the lincoln mark vii on date petitioner signed a check drawn on h b's first interstate account and made payable to alexander strunk in the amount of dollar_figure the proceeds of this check were used to purchase insurance for the lincoln mark vii sometime in date petitioner signed a check drawn on h b's first interstate account and made payable to first interstate in the amount of dollar_figure the proceeds of this check were also used to pay expenses relating to the lincoln mark vii on or about date the u s government issued a check payable to h b in the amount of dollar_figure as compensation_for work h b performed under a contract to haul fuel for the department of defense petitioner endorsed this check and deposited the proceeds into h b's account at community bank the proceeds of this check were then used to satisfy the outstanding balance of the loan used to purchase the lincoln in this case therefore a total of dollar_figure in and dollar_figure in of h b's funds was used to pay expenses related to the lincoln mark vii respondent determined that these amounts constitute income to petitioners because the lincoln at all relevant times was used by petitioner as his personal vehicle petitioners bear the burden of proving that respondent's determination in this regard is erroneous see rule a we find that petitioners have failed to satisfy this burden petitioners argue that these payments do not con- stitute income to them because the lincoln was a company car presumably petitioners argue that the automobile was used for h b's business purposes or that the payments constitute nontaxable fringe_benefits we find this argument unpersuasive first the title to the automobile lists pet-don not h b as owner second petitioners have not shown that petitioner used the automobile for any purpose benefiting the title holder of the car pet-don or the payor of the subject payments h b petitioner did not maintain any record of the purposes for which the automobile was used nor did he testify that it was used primarily to further h b's business purposes to the contrary petitioner testified that he used a second automobile a buick to make business trips on behalf of h b petitioners also appear to argue that petitioner received the lincoln in a like-kind_exchange under sec_1031 we find petitioners' argument without merit petitioner failed to introduce documentary_evidence that he received the lincoln mark vii in exchange for a tractor- trailer and there is no documentary_evidence that petitioner owned a tractor-trailer other than the one he testified that he contributed to pet-don moreover pet- don and not petitioner was the record_owner of the lincoln mark vii at all relevant times essentially petitioners argue that they exchanged a tractor-trailer which they did not own for an automobile which they did not own this is clearly beyond the scope of sec_1031 furthermore sec_1031 requires that both the property transferred and the property received in a like- kind exchange be held primarily for productive use in a trade_or_business or for investment sec_1031 petitioners have not shown that they held the lincoln mark vii for productive use in a trade_or_business or for investment thus even if we accepted petitioner's characterization of the transaction sec_1031 would not apply in this case accordingly we reject petitioners' argument and sustain respondent's determination that all of h b's payments toward the purchase of the lincoln mark vii and its payments for insurance tires and other expenses related to the automobile constitute income to petitioners converted payments from trans state pavers during petitioner signed four checks drawn on h b's first interstate account and made payable to first interstate in the total amount of dollar_figure the proceeds of these checks were used to purchase cashier's checks totaling dollar_figure each of which was payable to jordan distributors also in petitioner signed three checks drawn on h b's first interstate account and made payable to cash in the total amount of dollar_figure the proceeds of these checks were also used to purchase cashier's checks payable to jordan distributors the above cashier's checks were used to purchase fuel from jordan distributors for delivery and sale to trans state there is no evidence that petitioner ever deposited the funds he received from trans state into any of h b's bank accounts or otherwise paid the funds to h b respondent determined that petitioner converted the money he received from trans state to his own personal_use respondent determined that the amount of money so converted as measured by the amount of h b's funds used to purchase the fuel constitutes taxable_income to petitioners petitioners have failed to present any documentary_evidence that petitioner paid the money he received from trans state to h b although there appear to have been some unexplained deposits into h b's first interstate account during the years at issue petitioners have failed to prove that the money petitioner received from trans state was deposited into the account it is also clear that the source of funds used to purchase each of the cashier's checks made payable to jordan distributors consisted of checks drawn on h b's first interstate account thus we are unable to find that petitioner used the money he received from trans state to pay jordan distributors for the fuel h b transported between the two we note ms mackall's testimony that petitioner either cashed the checks he received from trans state and used the proceeds to purchase cashier's checks or deposited cash received from trans state into h b's first interstate account and then issued separate checks to purchase cashier's checks however we do not credit ms mackall's vague testimony on this point moreover there are no notations on the pegboard ledger evidencing deposits corresponding to the cashier's checks purchased thus there is no basis in the record to reject respondent's determination that petitioner converted the funds he received from trans state to his own personal_use petitioners attached to their reply brief a copy of an alleged cashier's check payable to h b for dollar_figure this check was issued by community bank on date and names mr bob white the owner of trans state as remitter petitioners argue that this check proves that the cashier's checks in question were purchased for business purposes and that trans state had reimbursed h b for the fuel transported on its behalf however items included in briefs are not evidence see rule b 48_tc_704 affd 413_f2d_1047 9th cir further the cashier's check was not delivered to respondent prior to trial and respondent was not afforded an opportunity to question petitioners about the check accordingly we will disregard this check considering the facts and circumstances in the record we find that petitioners have not met their burden of proving that petitioner did not convert the money he received from trans state to his own personal_use we therefore sustain respondent's determination that the amount petitioner received from trans state as measured by the amount of h b funds used to purchase cashier's checks payable to jordan distributors constitutes income to petitioners wholesale fuels inc on date petitioner signed check no drawn on h b's first interstate account and made payable to wholesale fuels in the amount of dollar_figure this check was later deposited into the wholesale fuels account at founders bank respondent determined that because petitioner was the sole shareholder of wholesale fuels at the time the check was deposited into its bank account the proceeds of this check constitute income to petitioners we agree with respondent's premise that a taxpayer realizes taxable_income by diverting the funds of another to a corporation wholly owned by the taxpayer see eg davis v commissioner tcmemo_1991_333 however petitioner did not have sole dominion and control_over the funds in the wholesale fuels account at founders bank as found above mr petty periodically used the money in this account to satisfy expenses_incurred on behalf of h b thus we find that the money deposited into the wholesale fuels account at founders bank does not constitute income to petitioners deposit into h b's community bank account on date petitioner signed check no drawn on h b's first interstate account and made payable to community bank in the amount of dollar_figure a note attached to the check in ms melba petty's handwriting states don says travel expense repairs note deposited in h b acct 1st com bank the proceeds of this check were deposited into h b's account at community bank respondent determined that amounts deposited into h b's account at community bank constitute income to petitioners because petitioner was the only person authorized to withdraw funds from the account see generally 52_tc_115 affd 420_f2d_777 5th cir petitioners argue that the money deposited into this account does not constitute income to them because the account was established and used for h b's business purposes however petitioners have not shown that money in the community bank account was ever used to satisfy expenses_incurred on behalf of h b or that the money deposited into the account belonged to h b at trial petitioners introduced a document purporting to authorize mr petty to sign checks drawn on the community bank account however this document does not appear to have been filed with or in any way accepted by community bank petitioner himself was unable to recall how he obtained the document moreover mr petty testified that he never signed anything at community bank petitioners have offered no evidence that mr petty was ever authorized to withdraw funds from the account accordingly we find that petitioner had exclusive dominion and control_over the funds in the community bank account and we sustain respondent's determination that all h b funds deposited into the account constitute income to petitioners miscellaneous transactions on date petitioner signed check no drawn on h b's first interstate account and made payable to first interstate in the amount of dollar_figure in return first interstate issued a cashier's check payable to the oklahoma automobile insurance plan in the amount of dollar_figure an entry in the space corresponding to check no on h b's pegboard ledger states rockport oil insurance respondent determined that the entire amount of the h b check constitutes income to petitioners we find that dollar_figure of the amount of check no was used to purchase insurance for h b and thus was used for h b's benefit in this regard we note that h b issued a separate check to purchase insurance for the lincoln mark vii on date thus the entire amount of the cashier's check is not income to petitioners however petitioners have offered no explanation of the additional dollar_figure withdrawn from h b's account and there is no basis in the record on which we can reject respondent's determination that this additional dollar_figure constitutes income to petitioners accordingly we find that dollar_figure of the proceeds of check no constitutes income to petitioners on date petitioner signed check no drawn on h b's first interstate account and made payable to cash in the amount of dollar_figure petitioner used the proceeds of this check to purchase a cashier's check however petitioners have provided no explanation of how the proceeds of this cashier's check were used consequently petitioners have failed to satisfy their burden of proving that the proceeds of check no do not constitute income to them as determined by respondent during petitioner signed additional checks drawn on h b's first interstate account and made payable to cash in the aggregate amount of dollar_figure some of these checks bear notations stating the purposes for which they were drawn h b's pegboard ledger sheet also contains notations of the purposes for some of these checks respondent argues that petitioners have not met their burden of proving that these checks do not constitute income because they did not introduce any receipts or other evidence to show how the proceeds were spent thus respondent maintains that we must sustain her determination that the proceeds of these checks constitute income to petitioners considering all of the facts and circumstances we find that these additional checks payable to cash do not constitute income to petitioners ms mackall testified that petitioner often withdrew cash from h b's first interstate account to obtain funds necessary for h b's daily operations although h b's record keeping was to say the least informal and sloppy we are nonetheless convinced that the proceeds of these checks were used to pay actual expenses_incurred on h b's behalf and were not converted to petitioner's personal_use ms mackall provided summaries of the checks in question and testified as to how the proceeds were spent we find ms mackall's testimony credible in this regard and find that the proceeds of these checks do not constitute taxable_income to petitioners also during six checks were drawn on h b's first interstate account and made payable to petitioner in the total amount of dollar_figure one of these checks was signed by both petitioner and a mr moore one of the checks was signed by mr petty some of the checks bear notations stating that they were issued to pay for travel or other expenses respondent determined that the entire amount of these checks constitutes income to petitioners we find that petitioners have not met their burden of proving that respondent's determination is erroneous insofar as the six checks payable to petitioner are concerned these checks were issued contemporaneously with the checks payable to cash however petitioners have provided no explanation why some of the checks were payable to cash and others were payable to petitioner if all of the proceeds were used to pay expenses_incurred on h b's behalf furthermore petitioners introduced into evidence a summary which states that check no which was signed by mr petty was actually given to mr petty petitioners claim that this check represents part of the proceeds of another check which was deposited into h b's first interstate account days earlier petitioners' summary states that this deposit was made from mr petty's personal funds and that mr petty used the proceeds of check no to pay business_expenses however petitioners do not explain why mr petty who was away from oklahoma city at the time would write a check payable to petitioner to withdraw money from h b's account for his own business purposes we find petitioners' explanation in this regard both implausible and incredible during petitioner signed two checks nos and drawn on h b's first interstate account and made payable to cash in the aggregate amount of dollar_figure check no bears a notation stating that it was issued to repay ms mackall for a previous cash deposit the pegboard ledger entry for this check states repay money dep for sw comm the pegboard ledger entry for check no states that it was issued to repay wholesale fuels for a cash deposit we find that neither of these checks constitutes income to petitioners ms mackall testified that she made a wire transfer of her own personal funds to southwest commercial bank on h b's behalf several days before check no was issued ms mackall testified that she made this transfer to prevent h b from incurring a fee for late payment we find ms mackall's testimony credible in this regard and find that check no was issued to repay her for this advance accordingly check no does not constitute income to petitioners petitioners argue that check no dated date in the amount of dollar_figure was issued to repay wholesale fuels for cash advanced by wholesale fuels to support this claim petitioners introduced a check drawn on the wholesale fuels account for dollar_figure dated date this check is payable to first interstate and was endorsed by h b we have already found that mr petty periodically used money in the wholesale fuels account to pay expenses_incurred on behalf of h b we therefore find that check no represents a transfer of money between two accounts used by h b accordingly we find that the proceeds of check no do not constitute income to petitioners also during petitioner signed two checks drawn on h b's first interstate account and made payable to first interstate in the aggregate amount of dollar_figure neither check bears any notation of its purpose and the pegboard ledger sheet on which these checks should appear was not introduced into evidence petitioners have not provided any explanation of these checks there is therefore no basis in the record on which to reject respondent's determination that this amount constitutes income to petitioners additions to tax and penalty respondent determined that petitioners are liable for the addition_to_tax for negligence in as prescribed by sec_6653 during sec_6653 imposed an addition_to_tax equal to percent of an underpayment if any part of the underpayment is attributable to negligence or disregard of rules or regulations sec_6653 for this purpose negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6653 negligence includes any lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and t c memo see also 103_tc_711 the term disregard includes any careless reckless or intentional disregard sec_6653 petitioners bear the burden of proving that respondent's determination of negligence is erroneous see rule a hitchins v commissioner supra petitioners have not introduced any evidence or made any argument that they acted with reasonable care in reporting their income for consequently we find that petitioners have failed to satisfy their burden of proving that respondent's determination of negligence is erroneous in addition to negligence respondent determined that petitioners are liable for the addition_to_tax for sub- stantial understatement of income_tax as prescribed by sec_6661 with respect to their return as in effect during sec_6661 imposed an addition_to_tax equal to percent of any underpayment of income_tax attributable to a substantial_understatement of liability sec_6661 respondent also determined that petitioners are liable for the accuracy-related_penalty prescribed by sec_6662 with respect to their return sec_6662 imposes a penalty equal to percent of any under- payment of income_tax attributable to a substantial_understatement of liability sec_6662 both sec_6661 and sec_6662 define a substantial_understatement as an understatement_of_tax liability equal to the greater of percent of the tax required to be shown for the taxable_year or dollar_figure sec_6661 sec_6662 in determining whether there is a substantial_understatement of liability the amount of an understatement is reduced by any portion attributable to the tax treatment of an item for which the taxpayer had substantial_authority and by any item with respect to which the relevant facts affecting the taxpayer's treat- ment are adequately disclosed in the return or in a statement attached to the return sec_6661 sec_6662 petitioners bear the burden of proving that respondent's imposition of an addition_to_tax under sec_6661 or penalty under sec_6662 is erroneous see rule a 79_tc_846 petitioners also bear the burden of proving that they had substantial_authority for omitting an item from their return see 104_tc_518 we find that petitioners have failed to satisfy their burden of proving that respondent's imposition of the addition_to_tax under sec_6661 and penalty under sec_6662 is erroneous in this case petitioners offered no authority for their position that the items in question did not constitute gross_income and did not disclose the facts relating to these items in their returns or statements attached to their returns accordingly we sustain respondent's determination that petitioners are liable for the addition_to_tax for substantial under- statement of liability as prescribed by sec_6661 with respect to their return and the accuracy-related_penalty as prescribed by sec_6662 with respect to their return insofar as they have understated their income_tax_liability however because respondent has conceded a portion of the deficiency and because we have found for petitioners on others the amounts of the addition_to_tax and penalty shall be determined as part of the rule computation in light of the foregoing and reflecting concessions decision will be entered under rule
